IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MICHAEL HOLLEY,                             : No. 23 EM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMON PLEAS COURT OF                       :
PHILADELPHIA,                               :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of July, 2019, the Application for Leave to File Original

Process and the Applications for Leave to Supplement are GRANTED. The Petition for

Writ of Mandamus and/or Extraordinary Relief is DENIED.